GEE, Circuit Judge
(concurring):
Believing our opinion to be as mandated by the Supreme Court’s precedents on sufficiency of evidence in FELA and Jones Act matters 1 and in all other respects correct, I concur. However we may view these holdings,2 we must apply them.

. See Gibson v. Elgin, J & E Ry., 246 F.2d 834, 837 (7th Cir.), cert. denied, 355 U.S. 897, 78 S.Ct. 270, 2 L.Ed.2d 193 (1957) (“Under the recent decisions of the United States Supreme Court in F.E.L.A. cases, speculation, conjecture and possibilities suffice to support a jury verdict.”)


. 9 Wright & Miller, Federal Practice and Procedure: Civil 554-5, note 80.